United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, Portsmouth, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1875
Issued: February 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2012 appellant filed a timely appeal of a June 1, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) granting a schedule award. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained more than four percent right monaural hearing
impairment causally related to his employment.
FACTUAL HISTORY
On April 20, 2010 appellant, then a 63-year-old painter at the Norfolk Naval Shipyard,
filed a Form CA-2 alleging that he sustained hearing loss as a result of prolonged exposure to

1

5 U.S.C. § 8101 et seq.

industrial noise since December 14, 1970.2 A July 30, 1971 audiogram exhibited the following
decibel (dBA) losses at 500, 1,000, 2,000 and 3,000 Hertz (Hz): 5, 0, 0 and 15 for the right ear
and 5, 5, 5 and 20 for the left ear.
In a March 13, 2010 report, Dr. Mohan L. Chaudhuri, a Board-certified otolaryngologist,
certified a February 5, 2010 audiogram showing the following dBA losses at 500, 1,000, 2,000
and 3,000 Hz: 20, 15, 30 and 65 for the right ear and 20, 15, 30 and 65 for the left ear. Physical
examination findings were unremarkable. Dr. Chaudhuri diagnosed bilateral high-frequency
sensorineural hearing loss, opined that appellant’s condition was noise induced and
recommended binaural hearing aids.
OWCP referred appellant to Dr. Eugenia M.G. Gray, a Board-certified otolaryngologist,
for a second opinion examination. In a March 30, 2011 report, Dr. Gray reviewed the March 10,
2011 statement of accepted facts and medical file. She noted that appellant’s hearing as of
July 30, 1971 was normal. Audiometric data obtained on March 30, 2011 exhibited dBA losses
of 10, 10, 35 and 55 for the right ear and 10, 10, 25 and 55 for the left ear at 500, 1,000, 2,000
and 3,000 Hz. In addition, physical examination findings did not indicate acoustic neuroma or
Meniere’s disease. Dr. Gray diagnosed bilateral sensorineural hearing loss due to occupational
noise exposure for a 40-year period. She also recommended hearing aids.
By decision dated April 16, 2011, OWCP accepted appellant’s occupational disease
claim for bilateral sensorineural hearing loss.
Appellant filed a claim for a schedule award on September 8, 2011.
On October 6, 2011 Dr. Duane J. Taylor, an OWCP medical adviser and Board-certified
otolaryngologist, reviewed the March 10, 2011 statement of accepted facts and Dr. Gray’s
March 30, 2011 report. He did not discuss Dr. Chaudhuri’s March 13, 2010 report or the
February 5, 2010 audiogram. Dr. Taylor agreed that appellant sustained asymmetric binaural
sensorineural hearing loss while in the performance of duty. Applying the standard set forth in
the American Medical Association, Guides to the Evaluation of Permanent Impairment3
(hereinafter A.M.A., Guides) to the March 30, 2011 audiogram, he calculated 3.75 percent right
monaural hearing impairment and zero percent left monaural hearing impairment. Dr. Taylor
advised that hearing amplification was only necessary for the right ear. He identified March 30,
2011 as the date of maximum medical improvement.
By decision dated June 1, 2012, OWCP granted a schedule award for four percent right
monaural hearing impairment for the period March 30 to April 13, 2011.
LEGAL PRECEDENT
FECA’s schedule award provision and its implementing regulations4 set forth the number
of weeks of compensation payable to employees sustaining permanent impairment from loss or
2

This information was incorporated into the March 10, 2011 statement of accepted facts.

3

A.M.A., Guides (6th ed. 2008).

4

20 C.F.R. § 10.404.

2

loss of use of scheduled members or functions of the body. For instance, an employee is entitled
to a maximum award of 52 weeks of compensation for complete loss of hearing of one ear and
200 weeks of compensation for complete loss of hearing of both ears.5 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the “fence” of 25 dBA is deducted
because, as the A.M.A., Guides points out, losses below 25 dBA do not impair the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. Binaural loss is determined by first
calculating the loss in each ear using the formula for monaural loss. The lesser loss is then
multiplied by five and added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.7
ANALYSIS
The case record contains Dr. Chaudhuri’s March 13, 2010 report, which certified an
earlier February 5, 2010 audiogram showing dBA losses of 20, 15, 30 and 65 for the right ear
and 20, 15, 30 and 65 for the left ear at 500, 1,000, 2,000 and 3,000 Hz. On the other hand, a
March 30, 2011 audiogram obtained by Dr. Gray confirmed dBA losses of 10, 10, 35 and 55 for
the right ear and 10, 10, 25 and 55 for the left ear at the same frequency levels. Thereafter,
Dr. Taylor applied the pertinent A.M.A., Guides provision to the March 30, 2011 audiometric
results and concluded that appellant sustained 3.75 percent right monaural hearing impairment.
Relying on the opinion of its medical adviser, OWCP granted a schedule award for four percent
right monaural hearing impairment for the period March 30 to April 13, 2011.8
The Board finds that the case is not in posture for decision. When multiple audiograms
are submitted by more than one specialist and obtained approximately within two years of each
other, OWCP should evaluate all such audiograms and, if the audiograms differ, explain why it
selected a particular audiogram over another in determining the percentage of hearing loss. It
should not select an audiogram without explanation, even if the one chosen is the most recent.9
In this case, Dr. Taylor did not discuss either Dr. Chaudhuri’s March 13, 2010 report or the
5

5 U.S.C. § 8107(c)(13).

6

20 C.F.R. § 10.404. See also Mark A. Holloway, 55 ECAB 321, 325 (2004).

7

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)
(January 2010) (fractions should be rounded down from .49 or up from .50).
9

Joshua A. Holmes, 42 ECAB 231 (1990); John C. Messick, 25 ECAB 333 (1974).

3

February 5, 2010 audiogram reviewed by Dr. Chaudhuri, let alone provide rationale for selecting
the March 30, 2011 audiogram as the basis for computing appellant’s hearing impairment. On
remand, OWCP shall have its medical adviser evaluate both audiograms to determine the
percentage of hearing loss and provide medical rationale for choosing the audiogram that most
accurately reflects the extent of appellant’s condition. Should the medical adviser be unable to
provide rationale for selecting one of the audiograms in question, it should arrange another
medical evaluation of appellant’s condition.10 After conducting further development as may be
necessary, OWCP shall render an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2012 merit decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: February 8, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See H.M., Docket No. 11-108 (issued August 9, 2010).

4

